This cause came on to be heard by the court upon the petition, answer and demurrer to the answer, and was argued by counsel and submitted to the court; upon consideration whereof it is ordered and adjudged by the court that said demurrer be and the same hereby is overruled; and plaintiff not desiring to plead further it is hereby ordered and adjudged that the petition be dismissed at the costs of relator.

Demurrer overruled and petition dismissed.

Nichols, C. J., Wanamaker, Newman, Jones, Matthias, Johnson and Donahue, JJ., concur.